DETAILED ACTION
This Office Action is in response to the amendment filed 7/28/2022.  Claims 1-20 are pending in this application.  Claims 1, 16, and 19 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Below, the Examiner presents analysis related to Claims 16-18 prior to analysis related to Claims 12-14.

As per Claim 16, it recites determining first intermediate data, using the first intermediate data to determine the median value of a subset of a stream of data values, using first intermediate data to determine second intermediate data, using the second intermediate data to determine the median value of a second subset of the data values, wherein the intermediate data comprises indications of which value in each pairing of data values in the corresponding subset is greater.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), the recited steps, under the broadest reasonable interpretation, cover performance of the claimed steps in the mind.  For example, generating data comprising indications relating to the comparison of data values, and determining and outputting median values may encompass a person manually performing such steps, i.e. mentally performing data value comparisons, generating information therefrom and writing it down, and using the generated information to calculate or determine median data value(s) therefrom either mentally or with pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims in question recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “using the determined median values in [a] data processing system, wherein the data processing system is an image processing system, an audio processing system, or a signal processing system”.  However, this step is recited at a high level of generality, and thus fails to impose a meaningful limit on the remaining method steps.  For instance, the limitation fails to provide any detail as to what “using” the median values entails, and fails to recite any detail as to the structure of the “data processing system” or how it functions in “using” the median values.  Such a limitation could be attached to almost any data processing or mathematical algorithm, and thus only generally links the use of the abstract idea to a particular technology or field of use.  Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim also additionally recites “outputting the determined median values for use in the data processing system”.  However, this step is recited at a high level of generality (i.e. as a general means of outputting results from an algorithm/abstract idea), and thus fails to impose a meaningful limit on the remaining method steps.  The step could be attached to any calculation or algorithm, and thus amounts to insignificant extra-solution activity.  
Finally, the claim recites “wherein the data values are pixel values, audio samples of an audio signal or signal samples of a transmitted signal.”  However, this limitation merely describes what data values represent, without making the claim any less abstract or altering/adding to the performance of the claimed abstract method steps.  Such limitations only generally link the abstract idea to a particular technology or field of use.  See e.g. MPEP 2106.05(h), “Limiting the abstract idea of collecting information [and] analyzing it…to data related to the electric power grid…is simply an attempt to limit the use of the abstract idea to a particular technological environment”.
Therefore, viewed separately or in combination, the additional elements described above fail to impose a meaningful limit(s) on the judicial exception.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, 
“using” the calculated data in an image, audio, or signal processing system is claimed generically.  Without any limitation(s) directed to particular component(s) and action(s) for this limitation, it merely generally links the abstract idea to a particular technology, which fails to provide an inventive concept.  Moreover, claiming abstract mental steps with data that is restricted to representing image, audio, or signal information amounts to no more than generally linking the abstract idea to a particular technology or field of use, which fails to provide an inventive concept.  See MPEP 2106.05(I)(A) and 2106.05(h).  Finally, generically outputting data from a judicial exception represents mere data output and is insignificant extra-solution activity.  The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 17-18, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 16, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  They recite further limitations that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract, impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 12-14, the claims preclude application of 35 U.S.C. 112(f), and therefore are not being interpreted to cover the corresponding structure described in the specification, e.g. the “median determining unit” shown in Figure 7.
Accordingly, the limitations from Claim 1 that are imported into Claims 12-14 due to their dependence on Claim 1 are largely the same as those recited in Claim 16.  Thus, the limitations from Claim 1 that are imported into Claims 12-14 are analyzed in the same manner as presented in the rejection of Claim 16 above.  Limitations that are additional to those in Claim 16 are analyzed below.
Under Prong Two of Step 2A, Claims 12-14 additionally recite “A data processing system configured to process a stream of data values, the data processing system comprising: a median determining unit” (see Claim 1).  Claims 12-13 additionally recite “data storage logic” configured to the first and second intermediate data.  Claim 14 additionally recites “processing logic”.  However, these elements are recited at a high-level of generality, i.e. as a generic computer component(s) performing generic computer functions such as data analysis and storing data in generic computer memory.  The claim fails to recite any detail as to the structure of the “median determining unit” or the “processing logic”, or how they functions to perform the abstract steps.  Furthermore, the “data storage logic” as claimed merely operates to generically store data and provide data for use in the claimed abstract idea.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using generic computer components and generic computer memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Moreover, storing data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP § 2106.05(d)(II), “storing and retrieving information in memory”.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-11, 15, and 19-20 are allowed.
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Response to Arguments
Applicant's arguments filed 7/28/2022 (hereinafter “Remarks”) with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the rejection of Claims 12-14 under 35 U.S.C. 101 is erroneous because they depend from Claim 1 which is not rejected.
The Examiner respectfully submits that the “median determining unit” recited in Claim 1 is interpreted under 35 U.S.C. 112(f) but the “median determining unit” recited in Claims 12-14 is not, as noted in the non-final Office action dated 4/28/2022.  Therefore, the limitation in Claim 1 is interpreted as covering the corresponding structure described in the specification, e.g. in Figure 7, and is considered a particular circuit that provides a practical application under the USPTO current eligibility guidance.  However, Claims 12-14 are precluded from interpretation under 35 U.S.C. 112(f) as they recite structure for performing the functions of the “median determining unit”, thus failing prong (C) of the 3 prong analysis for determining whether a claim limitation invokes 35 U.S.C. 112(f) (see MPEP 2181(I)).  Thus, the claim limitation “median determining unit” in Claims 12-14 is not interpreted as importing the structure of e.g. Figure 7, but instead is interpreted as a generically claimed computer component that merely comprises “data storage logic” (see Claim 12) or “processing logic” (Claim 14), which fails to provide a meaningful limitation on the claimed abstract idea per the USPTO current eligibility guidance.  

Applicant argues that Claim 16 is integrated into a practical application because it recites “the data values are pixel values, audio samples of an audio signal or signal samples of a transmitted signal” and further recites “using the determined median values in the data processing system, wherein the data processing system is an image processing system, an audio processing system or a signal processing system.”
The Examiner respectfully submits that, as described in the above claim rejection(s), such limitations only generally link the use of the abstract idea to a particular technology and/or provide insignificant extra-solution activity.  For instance, limiting the claimed data values to a particular type of data such as “pixel values” is insignificant extra-solution activity (see MPEP 2106.05(g)(3), “Selecting a particular data source or type of data to be manipulated”) or only generally links the abstract idea to a particular technology or field of use (see MPEP 2106.05(h), “Limiting the abstract idea of collecting information [and] analyzing it…to data related to the electric power grid…is simply an attempt to limit the use of the abstract idea to a particular technological environment”).  Moreover, “using” the output data values by a data processing system is claimed generically and without any detail that might constitute a meaningful limitation on the remaining abstract steps.  As described above, such a limitation could be attached to almost any data processing or mathematical algorithm, and thus is merely an extra-solution activity that only generally links the abstract idea to a particular technology or field of use.  Such limitation(s) fail to integrate the claim into a practical application under Prong Two of Step 2B, and cannot provide an inventive concept under Step 2B.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182